Order entered April 7, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00050-CV

                        TUAN DO AND CHAU NGUYEN, Appellants

                                                V.

 MAN DO, INDIVIDUALLY AND D/B/A MR. DO COIN LAUNDRY, ET AL., Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-13345

                                            ORDER
        The Court has been notified that a petition for bankruptcy has been filed in United States
Bankruptcy Court concerning appellant, Tuan Do. Pursuant to 11 U.S.C. § 362, further action in
this cause is automatically stayed. See TEX. R. APP. P. 8.2.
        Accordingly, for administrative purposes, this cause is ABATED and will be treated as a
closed case. It may be reinstated on prompt motion by any party showing that the stay has been
lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.
8.3.
        We DIRECT the clerk of this Court to send a copy of this order to Felicia Pitre, Dallas
County District Clerk, Diane Robert, Official Court Reporter for the 14th Judicial District Court,
and all parties.
                                                       /s/     ELIZABETH LANG-MIERS
                                                               JUSTICE